DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Zacharias on June 4, 2021.
The application has been amended as follows:
In the specification, page 4:
Delete paragraph 18.
In the specification, paragraph 46, line 2:
Replace “3D” with -- 3C --.
In the specification, paragraph 47, line 1:
Replace “3D” with -- 3C --.
In the specification, paragraph 49, line 1:
Replace “3D” with -- 3C --.
In the specification, paragraph 55, line 1:
Replace “3D” with -- 3C --.
Claim 1 is amended as follows:
1.       (Currently amended)    A roll for an agricultural baler, comprising:
a cylinder comprising an outer cylindrical surface and an interior space, the cylinder being at least partially formed by a first end segment and a second end segment held together, the first end segment and the second end segment each comprising a respective interior wall comprising a wall opening in the interior space;
a connector having opposing ends, each of the opposing ends placed in the wall openings of the respective interior walls of the first end segment and the second end segment and bearing against the respective interior walls of the first end segment and the second end segment to hold the first end segment and the second end segment together; 
a bearing and cap assembly placed at each of opposing ends of the cylinder adjacent to the respective interior walls, wherein each of the bearing and cap assemblies is separately spaced from the respective interior walls and respective ones of the ends of the connector; and  
a plurality of loops extending from the outer cylindrical surface.
Claim 11 is amended as follows:
11.  (Currently amended) An agricultural baler, comprising:
a chassis;
a baling chamber carried by the chassis; and
a roll disposed in the baling chamber, the roll comprising:
a cylinder comprising an outer cylindrical surface and an interior space, the cylinder being at least partially formed by a first end segment and a second end segment held together, the first end segment and the second end segment each comprising a respective interior wall comprising a wall opening in the interior space;
a connector having opposing ends, each of the opposing ends placed in the wall openings of the respective interior walls of the first end segment and the second end segment and bearing against the respective interior walls of the first end segment and the second end segment to hold the first end segment and the second end segment together; 
a bearing and cap assembly placed at each of opposing ends of the cylinder adjacent to the respective interior walls, wherein each of the bearing and cap assemblies is separately spaced from the respective interior walls and respective ones of the ends of the connector; and  
a plurality of loops extending from the outer cylindrical surface.

Drawings
 The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Figure 3A, the lead line for reference number 211 is amended to point to the left of the roller similar to fig. 2.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a roll comprising… a connector having opposing ends, each of the opposing ends placed in the wall openings of the respective interior walls of the first end segment and the second end segment and bearing against the respective interior walls of the first end segment and the second end segment to hold the first end segment and the second end segment together, and a bearing and cap assembly placed at each of opposing ends of the cylinder adjacent to the respective interior walls, wherein each of the bearing and cap assemblies is separately spaced from the respective interior walls and respective ones of the ends of the connector, in combination with the rest of their respective claimed limitations.

US 4,248,538 and US 2,817,940 disclose various rollers in segments, they also fails to disclose the claim arrangement of the connector and the interior walls with respect to the bearing and cap assembly.  
The arrangement of the connector and the interior walls with respect to the bearing and cap assembly in the roll to make it easier to resize the width of the roller to produce a wider bale (see para. 5 of the specification. Therefore, it is concluded by the Examiner that claims 1 and 11 and their dependents are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        June 5, 2021